Case: 15-10945      Document: 00513942562         Page: 1    Date Filed: 04/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 15-10945                                FILED
                                  Summary Calendar                           April 6, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

KELLY WOODERSON BURKETT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:15-CR-62-1


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Kelly Wooderson Burkett pleaded guilty to possession with intent to
distribute methamphetamine.           Burkett argues that, because she was not
involved in importation, the district court erred by imposing a two-level
importation enhancement. She acknowledges that this argument is foreclosed
by United States v. Foulks, 747 F.3d 914, 915 (5th Cir. 2014).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10945     Document: 00513942562     Page: 2   Date Filed: 04/06/2017


                                  No. 15-10945

      She also argues that the district court erred by increasing her offense
level by two levels, pursuant to U.S.S.G. § 3C1.1, because she attempted to
obstruct or impede justice. The district court stated specifically that even if it
erred by applying the enhancement, it would have imposed the same sentence.
Accordingly, any error in applying the enhancement is harmless. See United
States v. Gutierrez-Mendez, 752 F.3d 418, 429-30 (5th Cir. 2014); see also
United States v. Shepherd, ___ F.3d ___, 2017 WL 543219, *2 (5th Cir. Feb. 9,
2017).
      AFFIRMED.




                                        2